DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.).
Regarding claim 15, Alinsod et al. teaches an implant (Figure 3), comprising: a sheet of material having a first portion (Figure 3, arm portion, 52) and second portion (Figure 3, body, 42), the first portion (52) extends along a first axis, the second portion (42) extends along a second axis, the first axis extending parallel to the second axis (see annotated Figure 3 below), the second portion (42) having a trapezoidal shape including a short edge and a long edge, the long edge of the trapezoidal shape of the second portion (42) being disposed adjacent the first portion (52) (see annotated Figure 3 below), wherein a biomechanical attribute of the second portion (42) is configured to emulate biomechanical properties of a sacrum of a patient, a biomechanical attribute of the first portion (52) being configured to emulate biomechanical properties of a portion of a vaginal wall of the patient (Each zone 42, 52 may be formed of a "different filament diameter, stitch pattern, mesh density, or a combination of all three”, [0028]. Accordingly, forming each zone with a different diameter filament, stitch pattern, and/or mesh density confers different material characteristics of arm portion 52 and body 42, and consequently different biomechanical properties. See [0028]-[0029]. The limitations “to emulate biomechanical properties of a sacrum of a patient” and “to emulate biomechanical properties of a portion of a vaginal wall of the patient” are functional language. Since the material characteristics and consequently the biomechanical properties of each of the portion 52 and the body 42 are variable as noted, the biomechanical properties of these portions are capable of performing the claimed function.).

    PNG
    media_image1.png
    436
    539
    media_image1.png
    Greyscale

Regarding claims 16-18, Alinsod et al. teaches the biomechanical parameter is the ability to stretch, the ability to flex, and stiffness ([0027]-[0029]).
Regarding claim 20, Alinsod et al. teaches the first portion (52) of the sheet of material has a first knit pattern and the second portion (42) of the sheet of material has a second knit pattern different than the first knit pattern ([0029])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0108894 (Young et al.) in view of U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.).
Regarding claim 1, Young et al. teaches an implant (abstract; Figure 1), comprising:
a first flap formed of a sheet of material including: a first portion (Figure 1, sacral flap, 105) configured to be attached proximate a sacrum, the first portion (105) having a first width and extending along a first axis ([0038]); a second portion (Figure 1, engagement flap, 101) configured to be attached configured to be attached to an anterior vaginal wall, the second portion (101) extending along a second axis, the second axis extending parallel to the first axis (see Figure 1; [0038]); and a transition region (Figure 1, intersection, 107) lying between the first portion (105) and the second portion (101), the transition region (107) having a second width, the second width being substantially the same as the first width ([0033]-[0034]; [0038]; substantially same width along implant, [0041]; Figure 6B); and 
a second flap (Figure 1, engagement flap, 103) such that a portion of the second flap (103) is configured to be attached to a posterior vaginal wall ([0038]; Figures 1 and 6B). Young et al. teaches the first portion (105) is a dual density mesh configured to attach proximate a sacrum ([0033]-[0035]), and the second portion (101) and second flap (103) are a single density mesh ([0033]-[0035]). Young et al. does not expressly teach a biomechanical attribute of the first portion is configured to emulate biomechanical properties of the sacrum, a biomechanical attribute of the second portion being configured to emulate biomechanical properties of the anterior vaginal wall.
However, Alinsod et al. teaches an implant (Figure 3), comprising: a first flap formed of a sheet of material including: a first portion (Figure 3, arm portion, 52) configured to be attached proximate a sacrum, a second portion (Figure 3, body, 42) configured to be attached to an anterior vaginal wall ([0027]-[0029]); and a transition region disposed between the first portion (52) and the second portion (42), wherein a biomechanical attribute of the first portion (105) is configured to emulate biomechanical properties of a sacrum, a biomechanical attribute of the second portion (101) being configured to emulate biomechanical properties of the anterior vaginal wall (“soft, flexible support bodies and anchor arms that are sturdy and durable”, [0007]; arm portions 52 “more supportive while also macroporous”, and body 42 is “macroporous, supple, and flexible”, [0027]-[0029]. Accordingly, the “first portion” 52 has a biomechanical attribute configured to perform the claimed function of emulating biomechanical properties of a sacrum, and the “second portion” 42 has a biomechanical attribute configured to perform the claimed function of emulating biomechanical properties of an anterior vaginal wall.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet of material of Young et al. such that the first and second portions of the sheet each have different material characteristics that respectively emulate biomechanical properties of a sacrum and the anterior vaginal wall as taught by Alinsod et al., because Alinsod et al. teaches providing each area of the implant with different biomechanical characteristics, such as stiffness via differing knit structures and pore size, varied filament diameter, stitch pattern, etc., is desirable to provide the support portions of the implant with greater flexibility while the anchor portions are more “sturdy and durable” to improve support to the prolapsed organ or organs ([0007]; [0021]; [0028]).
Regarding claims 2, 3, and 7, Young et al. in view of Alinsod et al. teaches all the limitations of claim 1. The modified implant of Young et al. and Alinsod et al. teaches the first portion (105) of the first flap defines a first type of knit structure, the second portion (101) of the first flap defines a second type of knit structure, and the transition region (107) defines a third type of knit structure (Young et al.: [0033]-[0035]; Alinsod et al.: [0027]-[0029]). 
Regarding claims 4 and 5, Young et al. in view of Alinsod et al. teaches all the limitations of claim 1. Young et al. teaches the width of the first and second portions may be substantially the same ([0040]), and does not specify the first and second portions have a different or varied width as cited. 
Young et al. teaches alternative embodiments wherein a width of the second portion is larger than a width of the first portion of the first flap, and the second portion includes a proximal end and a distal end, the distal end being proximate the transition region, wherein the width of the second portion varies from the proximal end to the distal end of the second portion ([0040]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the second portion of Young et al. to be larger than the width of the first portion, because Young et al. teaches such a configuration permits the sacral flap to fit more easily into a narrow space while the vaginal wall flap is substantially wide enough to cover a portion of the vaginal wall ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of Young et al. such that the width varies from the proximal end to the distal end, because Young et al. teaches the width of the second portion may be tailored by a practitioner to meet an individual patient’s anatomy ([0040]).
Regarding claim 6, Young et al. in view of Alinsod et al. teaches all the limitations of claim 5. The modified implant of Young et al. and Alinsod et al. does not teach varying second width along the second portion defines a trapezoidal shape of the second portion.
However, Alinsod et al. further teaches the second portion (42) of the first flap varies in width to define a trapezoidal shape (see Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the second portion of the first flap of Young et al. and Alinsod et al. such that the varying width defines a trapezoidal shape as taught by Alinsod et al., because a trapezoidal shape better approximates the shape of a surface of the vaginal wall the second portion is intended to contact.
Regarding claim 8, Young et al. in view of Alinsod et al. teaches all the limitations of claim 1. Young et al. teaches each of the first and the second flaps defines a planar shape and are configured to be attached separately to bodily locations ([0034]; Figures 1 and 6B).
Regarding claims 9-14, Young et al. in view of Alinsod et al. teaches all the limitations of claim 1. The modified implant of Young et al. and Alinsod et al. teaches the biomechanical attribute is elasticity and the biomechanical parameter is a modulus of elasticity; or the biomechanical attribute is viscoelasticity, viscohyperelasticity, ansiotropicity, resistance to creep, or stiffness (Young et al.: 101, 103 single density knit, 105 dual density knit, [0033]-[0035], [0051]; Alinsod et al.: [0027]-[0029]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.) in view of U.S. Patent Application Publication No. 2006/0130848 (Carey).
Regarding claim 19, Alinsod et al. teaches all the limitations of claim 15. Alinsod et al. teaches the second portion (42) of the sheet of material is formed with knitted filaments of a smaller diameter in a more open pattern than the first portion (52) of the sheet of material that is formed from larger diameter filaments in a tighter pattern ([0029]), but does not specify the weight of each portion of the sheet of material.
However, Carey teaches an implant (Figure 9), comprising a first portion of a sheet of material having a more open mesh pattern than that of a second portion of the sheet of material, the sheet of material having a weight between 20 and 50 grams per square meter (see Figure 9; 0.0020 g/cm2 to 0.0050 g/cm2 is 20 g/m2 to 50 g/m2, [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of the sheet of material of Alinsod et al. such that the lighter portion has a weight less than 30 g/m2 and the heavier portion has a weight greater than as 30 g/m2 in view of the teaching of Carey, because Carey teaches "[i]t is highly desirable that the mesh be light" and in the range of 20-50 g/m2 ([0032]).
Response to Arguments
Applicant’s arguments, see page 5, filed 14 July 2022, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 102 and 103 citing at least Alinsod et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Young et al. and Alinsod et al. as these references better teach and/or suggest applicant’s claimed invention in light of the amendments to the claim.
Applicant's arguments filed 14 July 2022 with respect to the rejections of claim 15 and its dependents under 35 U.S.C. 102 and 103 citing Alinsod et al. have been fully considered but they are not persuasive. Applicant contends Alinsod et al. does not teach the invention as claimed (arguments, page 5). The examiner does not find this argument to be persuasive, as Alinsod et al. discloses the implant claimed, including a second portion with a trapezoidal shape with a long edge adjacent the first portion (see annotated Figure 3 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791